Citation Nr: 1342475	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-10 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for pericarditis, to include as due to service-connected chronic lymphocytic leukemia (CLL) or asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to September 1976 and from February 1978 to August 1994, when he retired. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO). 

The Board notes that the issue of entitlement to service connection for sleep apnea was previously before the Board.  However, per a March 2012 rating decision, service connection for sleep apnea was granted.  Therefore, this issue is deemed resolved and is no longer before the Board.

In a March 2012 supplemental statement of the case, the RO found that the Veteran had been exposed to asbestos in service.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing in June 2010.  A transcript of this proceeding has been associated with the claims file.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.


FINDINGS OF FACT

1.  Granting the Veteran the benefit of the doubt, it is conceded that he was exposed to asbestos in military service.

2.  The probative medical evidence of record does not indicate that the Veteran's pericarditis is related to service, to include as secondarily related to service- connected CLL or asbestos exposure.


CONCLUSION OF LAW

Pericarditis, as due to service-connected CLL or asbestos exposure, was not incurred in or aggravated by service for purposes of accrued benefits, nor is it presumed to be.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran received complete VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim in letters dated May 2006 and April 2007.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Additionally, any potential notice defect with the initial pre-rating letter was cured with subsequent RO adjudications of the claims.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  

Additionally, in this case, the RO has attempted to develop the Veteran's claims of exposure to asbestos in service by obtaining the Veteran's complete service personnel records, which have been associated with the claims file.

The Veteran was provided with a VA examination in June 2011.  The examination is adequate for rating purposes because the examiner considered the history provided by the Veteran, discussed the relevant documentary evidence, and provided rationales for the conclusions reached.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22. 

In December 2010 the Board remanded the claim for further evidentiary development on the issue of the Veteran's exposure to asbestos, which was completed as indicated in a March 2012 supplemental statement of the case, and the provision of a VA examination, which was obtained on June 2011.  The Board finds on review that the RO substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection of pericarditis, and the Veteran volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.  To the extent any notice deficiencies are perceived, they were cured by further development of the evidence by the Board.

The Veteran has not made the Originating Agency or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as cardiovascular disease, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Additionally, service connection may be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

With regard to asbestos exposure, the Board notes that that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006). 

The Adjudication Manual contains guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service, whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure, and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See also VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).

Also, it is a fact that many U.S. Navy veterans during World War II were exposed to chrysotile products, as well as amosite and crocidolite, since these varieties of African asbestos were used extensively in military ship construction.  Id.; see also Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  It is a matter of historical record that the Navy continued to use asbestos until at least the 1970s.

The Court has held that neither MANUAL M21-1 nor the Circular create a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in insulation and shipyard workers, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  Dyment, 13 Vet. App. at 14, aff'd, 287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Background

The Veteran has indicated in several statements and at his June 2010 Board hearing that he was exposed to asbestos during service in the Navy.  To this effect, the Veteran  reported during his June 2010 Board hearing that he experienced heart problems in service and he was first diagnosed with pericarditis in 2005 and felt that it was a result of his exposure to asbestos from the ships on which he had served, including the U.S.S. Tulare LKA-112.  In particular, the Veteran reported that he had been charged with insulation repair aboard the ship, which exposed him to asbestos directly.  The Veteran claims that he was told by his doctor when he was diagnosed with pericarditis that asbestos was a possible cause.

A review of the Veteran's service personnel records, while showing service aboard several naval vessels, to include the U.S.S. Tulare LKA-112, do not reveal any discussion of asbestos exposure.  There is no indication that the Veteran had engaged in any asbestos exposure activities prior to military service either.

A review of the Veteran's service treatment records do not show any treatment or diagnoses of any heart conditions, to include pericarditis.  There was no record of treatment for any asbestos exposure.

The Veteran's private treatment records show that he has been treated for pericarditis.  An October 1994 VA echocardiogram, conducted shortly after service separation, noted sinus arrhythmia.  The Veteran was diagnosed in March 2006  with constrictive pericarditis and he received a pericardectomy.  While an April 2006 treatment record noted that the Veteran's constrictive pericarditis was secondary to his CLL, it is unknown whether the military physician providing this statement was aware of the Veteran's long history of smoking or other medical risk factors.  Since that time, the Veteran's condition has been resolved.

The Veteran was provided a VA examination in June 2011.  At the examination, the examiner noted the Veteran's history of pericarditis as well as his CLL and claimed asbestos exposure in military service.  The Veteran was diagnosed with constrictive pericarditis, status post-pericardectomy.  The examiner opined that pericarditis can be caused by asbestos exposure or CLL, among other things.  However, it was noted that medical literature supports that such relationship is only shown via confirmatory evidence of the appearance of the pericardium on pathology specimens.  Upon reviewing the pathology report for the Veteran's pericardium, the examiner found that neither asbestos exposure nor CLL was the cause of the pericarditis.  In support, the examiner provided that the March 2006 biopsy tissue of the Veteran's pericardium showed pericardial tissue with fibrosis and adhesions and no malignancy identified.  Because there were no leukemic cells or asbestos fibers on the pericardial biopsy, it was less likely than not that asbestos exposure or CLL was the cause of the pericarditis.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for pericarditis, so the appeal must be denied.  

The record evidence shows that there is a current disability, based upon the Veteran's diagnosis of constrictive pericarditis in March 2006.  It is also conceded, based upon the Veteran's competent and credible statements as well as supporting service personnel records, that he served aboard naval vessels during the late 1970's aboard ships that were conceivably constructed during the period in which the Navy used asbestos.  The Board also finds that it is consistent with the description of duties in the Veteran's service personnel records that he engaged in maintenance activities that could have potentially exposed him to asbestos.  As such, in accordance with the Board's as well as the RO's development and finding, it is found that the Veteran was exposed to asbestos during service, which is a potential cause of pericarditis.  Furthermore, it is noted that the Veteran is currently service-connected for CLL, which the medical evidence of record has also shown to be a potential cause of  pericarditis.  Thus, the issue turns upon whether there is evidence of a nexus between the claimed in-service disease or injury and the present disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

First, with regard to the issue of direct service connection, to include asbestos exposure, it is noted that the record evidence does not provide a positive opinion relating the Veteran's currently diagnosed constrictive pericarditis to military service or any complaints or symptoms therein.  In fact, only two medical records of record offered opinions on the issue of any kind of causal relationship for the Veteran's pericarditis, the April 2006 private treatment note and the June 2011 VA examination.  

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan, 451 F.3d at 1331.  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau, 492 F. 3d at 1376-77.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81. See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Taking the above into consideration, the Board finds that both the April 2006 treatment note and June 2011 VA examination were competent and credible, based upon their provision by medical professionals as well as a review and familiarity with the Veteran's medical history.  Thus, the assessment of their relative probative value is necessary.

While the Board notes that the April 2006 post-pericardectomy treatment note indicated that the Veteran's pericarditis was secondary to CLL, there is no associated opinion or rationale provided to support such a finding.  Furthermore, as above, it is unknown whether the military physician providing this statement was aware of the Veteran's long history of smoking or other medical risk factors.  The Board finds that the probative value of this finding is decreased because no rationale was given and it was not accompanied by any clinical findings in support.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating that most of the probative value of a medical opinion is derived from the discussion of its underlying medical rationale, not from mere review of the claims file).

The Board, however, does find that the June 2011 VA examination provided a well-reasoned rationale based upon medical literature and a reliable method for ascertaining any potential nexus, i.e. the biopsy review.  Therefore, as the probative  medical opinion of record, the June 2011 VA examination, provided a negative finding in regard to the issue of nexus.  The examiner explained that, while there was a possibility of relationship between pericarditis with CLL or asbestos exposure, it had to be confirmed by the presence of pathologies indicating such relationship on biopsy.  Upon reviewing the Veteran's pericardectomy biopsy, the examiner noted that there were neither indicators of the condition being cause by CLL nor asbestos exposure.  As such, those particular causes were ruled out.  Furthermore, based upon an absence of treatment or diagnosis of pericarditis in service or within a year post-service, there was no indication that this condition was otherwise related to military service in general.

Additionally, following his discharge from the service, the first evidence showing the diagnosis of pericarditis occurred in 2006, almost 12 years after the Veteran's discharge from active military service.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In regard to secondary service connection to the Veteran's CLL, the Board also finds that the probative medical evidence of record does not support a finding of a nexus.  As the Veteran does have both a current disability, pericarditis, and a service-connected disability, CLL, the issue thus turns upon a finding of nexus.  Wallin, 11 Vet. App. at 509.  As discussed above, the probative medical opinion of record, the June 2011 VA examination, effectively ruled out the possibility of a relationship between the Veteran's CLL and pericarditis upon a review of the pericardectomy biopsy showing no related pathology.  As such, in the absence of any probative finding to the contrary, the Board finds that secondary service connection is not warranted.

Last, with regard to continuity of symptoms, the Board find that the Veteran's claimed pericarditis, as it involves cardiovascular disease, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1331.  In this regard, the Board finds that the Veteran has not provided competent and credible testimony that his symptoms of pericarditis have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno, 6 Vet. App. at 469-70.  The Veteran is competent to testify about the onset and continuation of pericarditis, as symptoms of cardiovascular disease are an observable symptom within the realm of his personal knowledge.  The Board also finds that the Veteran is credible about experiencing heart symptoms in service.  However, the overall weight of the evidence is against a showing of continuity.  Even if the Board were to take wide latitude to accept the Veteran's notation of having heart problems in service, there is no evidence, including medical or lay statements, showing any complaints or diagnoses of pericarditis from the time of service to 2006 which was more than one year post-service, to support any contention of continuity.

For all the foregoing reasons, service connection for pericarditis must be denied.  While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's pericarditis and his military service, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for pericarditis, to include as due to service-connected CLL or asbestos exposure is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


